NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

JEAN M. JAMISON,                       )
                                       )
                                       )
             Appellant,                )
                                       )
v.                                     )     Case No.   2D18-1106
                                       )
HILLSBOROUGH COUNTY                    )
SHERIFF'S OFFICE,                      )
                                       )
             Appellee.                 )
                                       )

Opinion filed March 8, 2019.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey,
Judge.

Jean M. Jamison, pro se.

L. Tatum Brown, Tampa, for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, SILBERMAN, and MORRIS, JJ. Concur.